PER CURIAM.
This appeal is from a decree of the Supreme Court of the District of Columbia directing the appellants to cancel a special assessment levied against certain property in the District belonging to appellee.
The improvement and assessment were made in accordance with the authority imposed upon the Commissioners of the District by the Act of Congress of April 23, 1924 (43 Stat. 106). and the Appropriation Act of March 3, 3925 (43 Stat. 1224), which provided, among' other things, that Bladens-btirg road from II street to approximately L street should be widened and repaved a.t a cost of $30,000, with the express provision that, “in the widening and repaving of roadways hereinbefore provided for, 40 per cen-tum of the entire cost thereof in each case shall be assessed against and collected from the owners of abutting property in the manner provided in the Act approved July 1, 1914 (Thirty-Eight Statutes, page 524), as amended by section 8 of the Act approved September 3, 1936, Thirty-Nine Statutes, page 716).”
It will be observed that aside from making’ the appropriation the assessments were to be imposed in accordance with the acts of 1934 and 1916, commonly known as the Borland Amendments. This case is controlled by the decisions of this court decreeing the cancellation of assessments under the Borland Amendments in a number of cases similar in general to the one at bar. Johnson et al. v. Rudolph, 57 App. D. C. 29, 16 F.(2d) 525; Dougherty et al. v. American Security & Trust Company et al., 59 App. D. C. 301, 40 F.(2d) 813; Dougherty et al. v. Heurich, 59 App. D. C. 303, 40 F.(2d) 815; Taliaferro et al. v. Railway Terminal Warehouse Company, 59 App. D. C. 376, 43 F.(2d) 271.
The decree is affirmed, with costs.